This cause came on for further consideration upon respondent’s appearance before this court in response to the court’s order of February 24, 1993, and pursuant to the court’s constitutional authority to regulate all matters relating to the practice of law, Section 2(B)(1)(g), Article IV, Ohio Constitution.
IT IS ORDERED by the court, effective March 9, 1993, that respondent, A1 Doerger, is held in contempt.
IT IS FURTHER ORDERED that, by March 19, 1993, respondent may purge himself of contempt by scheduling a meeting with the Cincinnati Bar Association at which time he will respond to the subpoena duces tecum issued by the Board of Commissioners on the Unauthorized Practice of Law.
This order is issued pursuant to the court’s authority under Section 2(B)(1)(g), Article IV, Ohio Constitution and Gov.Bar R. VII(12).